*280Dissenting Opinion by
Jacobs,, J.:
I respectfully dissent.
The Immunity Act1 requires a “proceeding relating to organized crime or racketeering” and a “need for the grant of immunity.” The Attorney General’s petition must set forth the “nature of the investigation and the need for the immunization of the witness.” I believe that such a proceeding existed here and that the Attorney General’s petition was adequate.
The “proceeding” here is am investigation by a special grand jury into “widespread police corruption.” In my opinion such an investigation is a “proceeding relating to organized crime.” Although organized crime “has been associated with illegal gambling, loan sharking, illegal narcotics and liquor traffic, and prostitution”2 its tenacles reach far beyond such activities. “The problem of organized crime is one which is real and immediate in our society. The networks and syndication of organized crime have grown to an extent that conventional state law enforcement agencies find themselves ill equipped to meet the challenge with which they are confronted.”3 Common sense dictates that if in fact there is widespread police corruption in the largest city in Pennsylvania, it cannot be separated from the influence of organized crime.4
*281The majority finds the petition defective because it does not indicate that “appellant’s testimony would relate to a conspiracy to benefit ‘organized crime’ or ‘racketeering.’ ” I have difficulty understanding that holding. The statute requires only that the “proceeding” relate to organized crime. If, as I contend above, this is an investigation of organized crime, the proposed testimony of this witness as to bribes paid to police officers would clearly show elements of the organized crime; and this demonstrates the Commonwealth’s need to immunize the witness.
I would affirm the judgment of contempt.
Cercone and Spaeth, JJ., join in this dissenting opinion.

 Act of Nov. 22, 1968, P.L. 1080, §§1-6, 19 P.S. §§640.1-0.6 (Supp. 1974-75).


 Comment, The Pennsylvimia Attack on Racketeers in Legitimate Enterprises, 78 Dick. L. Rev. 176 (1973) ; see Pennsylvania Crime Commission, Report on Organized Grime, 25-47 (1970).


 Comment, Pennsylvania Grime Commission . . . Heroes or Heavies?, 77 Dick. L. Rev. 47, 71 (1972) ; see President’s Commission on Law Enforcement and Administration of Justice, The Challenge of Grime in a Free Society (1967) ; Task Force Report-. Organized Grime (1967).


 Our courts have recognized before that “organized crime" reaches into police corruption. See Commonwealth v. Staudenmayer, *281230 Pa. Superior Ct. 521, 326 A.2d 421 (1974) ; In Re Garber Immunity Petition, 5 Pa. Commonwealth Ct. 544 (1972). I find Commonwealth v. Brady, 228 Pa. Superior Ct. 233, 323 A.2d 866 (1974) clearly distinguishable. That case concerned charges of extortion by two township supervisors. The only other persons alleged to be victims of the extortion were the witnesses who refused to testify. Eor that reason the lower court was correct in finding that the proceeding did not relate to organized crime.